,




                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION
                                      No. 5: l 9-cv-504-BO

    JAMES BAGGOTT, on behalf of himself            )
    and all others similarly situation,            )
                                                   )
                   Plaintiff,                      )
                                                   )
           V.                                      )                      ORDER
                                                   )
    ABC PHONES OF NORTH CAROLINA,                  )
                                                   )
                   Defendant.                      )



           This matter is before the Court on defendant's motion [DE 11] to stay.

           This Fair Labor Standards Act putative collective action alleges that defendant failed to

    pay employees the full amount of str~ight time and overtime compensation owed to them. Pending

    in a similar case against the same defendant in the Western District of Tennessee is a motion to

    approve settlement which may resolve many of the claims in this case. See O 'Bryant v. ABC

    Phones of No rth Carolina, Inc., No. 2: 19-cv-023 78 (W.D. Tenn.). Defendant asks the Court to

    stay this action pending reso lution of the settlement motion.

           A district court has inherent authority to manage its docket to promote "economy of time

    and effort for itself, counsel, and for litigants." Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936).

    When determining whether to stay proceedings, a district court general ly considers "( 1) the

    interests of judicial economy; (2) hardship and equity to the moving party if the action is not

    stayed; and (3) potential prejudice to the non-moving party." Johnson v. DePuy Orthopaedics,

    Inc., No. 3:12-CV-2274-JFA, 2012 WL 4538642 , at *2 (D.S .C. Oct. I , 2012) (citation omitted).

    The Court, having considered these factors , finds that a stay is warranted.




                Case 5:19-cv-00504-BO Document 23 Filed 05/05/20 Page 1 of 2
       Accordingly , the motion to stay [DE 11] is GRANTED. This action is STAYED pending

the resolution of the motion to approve settlement in O 'Bryant v. ABC Phones of North Carolina,

Inc., No. 2:19-cv-02378 (W.D. Tenn.). The parties should file a report with the Court every 60

days from the date of this order discussing the status of the motion in O 'Bryant.



       SO ORDERED, this _ _       l_   day of May, 2020.



                                              T~f,/Jtfi
                                              CHIEF UNITED ST ATES DISTRICT JUDGE




                                                 2

          Case 5:19-cv-00504-BO Document 23 Filed 05/05/20 Page 2 of 2
